THOMAS, District Judge.
. The complainant moves, pending final hearing, for an order enjoining the defendants from an alleged infringement of letters patent No. 403,247, construed and sustained by this court in Manufacturing Co. v. De Haven (C. C.) 88 Fed. 698. In that case the court said: “Nowhere in the prior art, however, is there found the device for ‘braking/ whereby the arms are tightened upon the coil or loosened, if required.” In the case at bar the defendants’ device has every element of the complainant’s patent, save that the arms are united at the outer ends by a rivet, and thereby pressed against the coil, and at the extremity a hole is made, through which a nail may be driven to suspend the reel, whereby also the tension of the arms upon the coil may be increased. In the adjudicated case the invention was declared to be extremely narrow, but it was found to exist. ' In view of such decision, it must, be ■concluded that the defendants’ arrangement is'an ¡infringement. .......